Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the following limitations in addition to all other limitations of independent claim 1:
A biomagnetic measurement apparatus comprising:
a supporter, wherein the supporter contacts with a biomagnetic detector in a position that the biomagnetic detector is in a closest position to a detection target region while the radiation detector is detached from a radiation detector holder.
The closest prior art is Kawabata (WO 2016/175020), which teaches (Figures 1 & 7) a biomagnetic measurement apparatus (biological information measuring device 1, Page 8, Lines 304-305) comprising:
a table (bed 40, Page 8, Lines 310-311) on which a subject is placed;
a biomagnetic detector (biomagnetism detection unit 20, Page 8, Lines 307-308) configured to detect a biomagnetic field of the subject;
a supporter (cover 80, Page 25, Lines 1036-1044) configured to support a detection target region from which the biomagnetic field of the subject is detected, wherein the supporter has a surface shape that corresponds to a surface of the biomagnetic detector (Figure 7); and
a radiation detector holder (rollers 70, Page 25, Lines 1021-1024) configured to hold a radiation detector (radiation photoconductor 30, Page 8, Lines 316-317) provided below the supporter (As can be seen in Figure 7, the rollers (70A, 70B, 70C, 70D) function to hold the radiation photoconductor 30 in place.).
The above parts are all present in the fifth embodiment, but are described in depth under the first embodiment.
However, Kawabata fails to disclose that the supporter is attached to the table.
Bonutti (US 2004/0133097) teaches (Figure 1) that the supporter (neck imaging platform 30, back imaging platform 40, & knee imaging platforms 54 & 56, [0063]-[0065]) is attached to the table (patient support table 10, [0061]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the table and supporter in view of Kawabata to have been integrated into the same part as taught by Bonutti.  This ensures continual support of the patient target region during the imaging procedure.
However, Kawabata in view of Bonutti fail to disclose a position changer.
Kondo (US 6,628,978) teaches a position changer (position adjusting mechanism, Column 11, Lines 7-16) configured to change relative positions of the biomagnetic detector and the detection target region.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to change positions of the bed as taught by Kondo into the apparatus taught by Kawabata in view of Bonutti.  This would allow the patient to be set at the precise position needed for imaging.
However, Kawabata in view of Bonutti, in further view of Kondo, fail to disclose that the supporter contacts with the biomagnetic detector in a position that the biomagnetic detector is in a closest position to the detection target region.
Brazdeikis (US 2009/0295385) teaches that the supporter (interior slot 108, [0035]) contacts with the biomagnetic detector (magnetic sensor unit 112, [0035]) in a position that the biomagnetic detector is in a closest position to the detection target region (Figures 1A, 1B, & 1C).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have arranged the supporter and biomagnetic detector taught by Kawabata to contact each other when the biomagnetic detector is in a closest position to the detection target region.  Better data will be obtained the closer the biomagnetic detector is to the detection target region, and this arrangement ensures that the detection target region continues to be supported throughout the procedure.
However, Kawabata in view of Bonutti, in further view of Kondo, in further view of Brazdeikis, fail to disclose that the supporter contacts with the biomagnetic detector in a position that the biomagnetic detector is in a closest position to the detection target region while the radiation detector is detached from the radiation detector holder.
No prior art of record has been found that teaches the above limitation, rendering the claim and its dependents allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793